Citation Nr: 1530427	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral hearing loss.

2.  Whether the withholding of $974 of VA compensation as a result of 116 days of military drill pay for the year 2011 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 1981 to November 1981, and active service from September 2002 to February 2003, from October 2006 to April 2008, and from July 2009 to September 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO in Winston, Salem North Carolina,  inter alia, granted service connection for bilateral sensorineural hearing loss and assigned an initial noncompensable rating effective September 6, 2010.  The RO in San Juan, the Commonwealth of Puerto Rico, readjudicated this claim based upon receipt of new evidence in a February 2012 rating decision.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed.Cir.2007) (holding that, pursuant to 38 C.F.R. § 3.156(b), any interim submissions before finality must be considered by the VA as part of the original claim).  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013. 

This appeal to the Board also arose from an October 2012 determination by the San Juan RO to withhold  $974 of VA compensation as a result of 116 days of military drill pay for the year 2011.  In November 2012, the Veteran filed an NOD with respect to the amount of withholding of VA compensation.  An SOC was issued in August 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

Because the Veteran disagreed with the rating assigned following the award of service connection for bilateral hearing loss, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

This appeal had been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through August 2013; such records were considered in the August 2013 SOC.  The remaining documents are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

The Board's disposition of the withholding issue is set forth below.  The claim of  entitlement to an initial, compensable rating for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the April 9, 2015 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issue of the propriety of the withholding of $974 of VA compensation as a result of 116 days of military drill pay for the year 2011.


CONCLUSION OF LAW

The criteria for withdrawal of appeal with respect to the claim of whether the withholding of $974 of VA compensation as a result of 116 days of military drill pay for the year 2011 was proper are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During the April 9, 2015, Board hearing-prior to the issuance of an appellate decision-the Veteran withdrew from appeal the issue of the propriety of the withholding of $974 of VA compensation as a result of 116 days of military drill pay for the year 2011.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER

The appeal as to whether the withholding of $974 of VA compensation as a result of 116 days of military drill pay for the year 2011 was proper is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal is warranted.

At the outset, the Board notes that the Veteran's claims file includes private treatment records and some VA clinic records that are in Spanish; accordingly on remand these documents should be translated into English.

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  38 C.F.R. § 4.85.

The Veteran last underwent VA compensation and Pension (C&P) examination in March 2011.  At his hearing in April 2015, the Veteran testified to a worsening of his hearing acuity since the March 2011 VA C&P examination.  In support of his claim, he submitted the results from an August 2012 audiology examination by Centro Audiologico Del Este.  Unfortunately, this private examination report is transcribed in Spanish and does not appear to reflect which word list was used to evaluate the Veteran's speech discrimination ability.

The Board first observes that, in addition to obtaining translation of the August 2012 private examination report into English, the AOJ must contact Centro Audiologico Del Este for clarification of the word list used to evaluate the Veteran's speech discrimination ability.  Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that VA was required to seek clarification of a private examination report as to the type of word list testing conducted as this was "relevant, factual, and objective" information that appeared obtainable).

The Board next observes that, in light of the Veteran's testimony of an increased severity of hearing acuity since the March 2011 VA examination and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current severity of his service-connected bilateral sensorineural hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the San Juan VA Medical Center (VAMC), dated through August 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the San Juan VAMC, all pertinent, outstanding records of evaluation and/or treatment of the Veteran related to his bilateral sensorineural hearing loss since August 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.  Adjudication of the claim should include consideration of whether a "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, cited above, is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran for bilateral sensorineural hearing loss, dated since August 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Contact Centro Audiologico Del Este and request clarification as to the type of word list used to evaluate the Veteran's speech discrimination ability during his August 2012 examination.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Arrange for the translation from Spanish into English all relevant documents in the claims file for which such translation is needed, to include the following:

* an August 2012 examination report from Centro Audiologico Del Este (received in November 2008);
* an October 2010 VA Form 21-526b (Veteran's Supplemental Claim for Compensation);
* a February 2013 VA physician's letter (located at page 42 of CAPRI records associated with the record in August 2013); and
* any additional evidence added to the record as a result of this remand.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology evaluation, by an appropriate professional, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the audiologist/physician and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating for the disability, pursuant to Fenderson (cited above) is warranted).
 
9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


